The petition sets forth numerous assignments of error which are argued in the brief. However, on the undisputed facts, it is unnecessary to notice but the one that "the court erred in refusing to direct the jury to return a verdict of not guilty against said defendant." The evidence conclusively shows that the whisky was ordered by defendant from Louisville, Ky., and from there shipped to him at Snyder, Okla. The question presented is identical with that in Schwedes v. State, 1 Okla. Crim. 245,99 P. 804, Houston Hudson v. State, ante, p. 176, 101 P. 275, and Josh McCord v. State, ante. p. 209, 101 P. 135. In the opinion rendered in the Hudson Case this court held that the jurisdiction of the state does not *Page 240 
attach to an interstate shipment of intoxicating liquors until said shipment is received at its destination, and that the prohibition law of Oklahoma does not by express language or by implication abrogate or abridge the right to order and receive interstate shipments of intoxicating liquors, and that the language of said law precludes any other construction.
For the reasons therein stated, this cause must be reversed, and it is so ordered, and remanded with directions to the county court of Kiowa county to dismiss the case.
FURMAN, PRESIDING JUDGE, and BAKER, JUDGE, concur.